PER Curiam.
The case was fairly and fully tried. The references in the evidence and the judge’s charge to trial in and appeal from Recorder’s Court impaired in no way defendant’s right to a trial de novo in Superior Court uninfluenced by the trial in Recorder’s Court. S. v. Williamson, 238 N.C. 652, 655, 78 S.E. 2d 763. Indeed, such references were favorable to defendant. The judge’s definition of the expression, “under the influence,” is in substantial conformity to that given by this Court in S. v. Carroll, 226 N.C. 237, 241, 37 S.E. 2d 688. The defendant has failed to show prejudicial error. S. v. Poolos, 241 N.C. 382, 383, 85 S.E. 2d 342.
No error.
Higgins J., not sitting.